Citation Nr: 0016312	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-03 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Evaluation of a low back disability, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1992 to August 
1998.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Nashville, Tennessee.  The veteran has appealed 
the appropriateness of the initial disability rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A personal hearing was conducted at the RO located in North 
Little Rock, Arkansas in November 1999; the Board points out 
that the veteran's claim is currently under the jurisdiction 
of this RO.  


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for a low back disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a mere allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App 629, 632 (1992).  Accordingly, the Board finds that 
the veteran's claim for an increased rating for his service-
connected low back disability is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

It is noted that where a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The issue of a low back disability has been 
continued as entitlement to increased evaluation.  The 
veteran is not prejudiced by the naming of this issue.  The 
Board has not dismissed the issue, and the law and 
regulations governing the evaluation of the disability are 
the same regardless of how the issue has been phrased.  See 
Fenderson, supra.  There is an important distinction between 
disagreement with the original evaluation award and a 
subsequent claim for an increased evaluation in terms of VA 
adjudicative actions.  

As previously mentioned, VA is statutorily obligated to 
assist the veteran in the development of a well-grounded 
claim.  This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The RO has assigned a 20 percent rating for the veteran's 
service-connected back disorder under Diagnostic Code 5295 of 
VA's Schedule for Rating Disabilities.  See 38 C.F.R. § 4.71a 
(1999).

A review of the evidence of record reflects that the veteran, 
in the course of his November 1999 hearing, stated that he 
had been prescribed a back brace by a VA physician, 
apparently at a VA medical facility in Colorado.  He also 
mentioned that he had previously been afforded VA treatment 
in Memphis.  Review of the record also shows that the 
veteran, in February 1999, indicated that he had been treated 
at the VA Medical Center (VAMC) in Little Rock, Arkansas.  
The RO subsequently sought to obtain from the VAMC hospital 
summary reports as well as outpatient treatment records dated 
from January 1997 to the present, but indicated that no 
treatment records concerning treatment provided the veteran 
were at this facility.  Review of the claims folder reveals 
that no VA outpatient treatment records from any VA medical 
facility have been associated therein.  Therefore, it is the 
opinion of the Board that an additional attempt should be 
made to obtain any and all VA medical records of the 
veteran's and associate them with the veteran's claims 
folder.

In addition, the Board is of the opinion that a thorough and 
contemporaneous examination should be conducted to ascertain 
the current nature and severity of the veteran's low back 
disorder.  To this, the Board points out that during his 
December 1999 VA spine (orthopedic) examination the veteran 
indicated that the pain was predominately localized in the 
lumbar and sacral regions.  While the examiner noted that the 
pain was not radicular in nature, further review of the 
report shows that the veteran complained of some numbness and 
tingling in his lower extremities.  Also, at his November 
1999 hearing, the veteran indicated that he experienced 
constant pain, and that the pain at times radiated into the 
area of his legs and neck.  The orthopedic evaluation of the 
veteran's back is not shown to have found degenerative 
changes, but functional limitations were noted to be present.  
Chronic lumbosacral strain was diagnosed.  The examiner also 
noted that, while there was no doubt that the veteran had 
subjective complaints of lumbosacral pain, radiographically 
and clinically he was not able to find a bony or neurologic 
reason for the veteran's complaints.   

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1999) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (1999).  

As the record clearly indicates that the veteran is asserting 
that his service-connected back disorder has worsened, and 
that, in addition, shows that VA records from various 
locations may be obtainable, it is the opinion of the Board 
that additional evidentiary development of the record is 
warranted.  Also, while the VA orthopedic examining physician 
in December 1999 did not discern a neurologic cause for the 
veteran's complaints of pain, the Board again points out that 
the veteran has previously indicated that he at times does 
experience radiating-type pain.  As such, the veteran should 
be afforded a neurologic examination in order to clarify 
whether the symptomatology associated with the veteran's 
service-connected low back disability is neurologically 
based.  Littke, supra.

The Board also points out that in a recent decision the Court 
held that at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based on the 
facts found -- a practice known as "staged" ratings.  
Fenderson supra.  

Therefore, in order ensure that the VA has met its duty to 
assist the claimant and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should notify the veteran that 
he may submit additional medical evidence 
regarding current treatment afforded him 
for his service-connected low back 
disorder.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The RO should 
furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of any VA and private 
medical records pertaining to treatment 
which has not already been associated 
with the veteran's claims folder.  

2.  The RO should attempt to obtain all 
records relating to treatment afforded 
the veteran subsequent to his 1998 
service separation from the VA medical 
facilities located in Tennessee 
(Memphis), Colorado, and Little Rock.

3.  A VA examination should be conducted 
by a neurologist for the purpose of 
ascertaining the current severity of the 
service-connected low back disorder. The 
claims file and a copy of this Remand 
should be made available to the examiner.  
In addition to an EMG and Nerve 
Conduction Studies, any other testing 
deemed necessary should be performed.  
The examiner is requested to obtain a 
detailed occupational history.  The 
examination should include range of 
motion studies and the examiner is 
requested to include the degrees which 
constitute normal range of motion of the 
lumbosacral spine.  The examiner should 
indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue 
concerning an increased rating for a low 
back disability currently on appeal, to 
include consideration of the provisions 
set out in 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (1999).  See also DeLuca and 
Fenderson, supra.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time within 
which to respond.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless he is 
further informed. 

(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


